Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2018

                                      No. 04-17-00622-CV

                    Jasmond KEMP dba World Wide Automotive and Paint,
                                      Appellants

                                                v.

                          SANTANDER CONSUMER USA INC.,
                                           Appellees
                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-08203
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On March 8, 2018, after the brief deadline passed and no brief or motion for extension of
time to file a brief was filed, we ordered Appellant Jasmine Kemp to file his appellant’s brief not
later than March 19, 2018. See TEX. R. APP. P. 38.6(a).
        On the ordered due date, Appellant, representing himself, filed a ten-page “Court Brief.”
The first page consists of the style, a one-sentence request for oral argument, and two paragraphs
of text. The two paragraphs assert facts that purport to show that Appellee defaulted on a
previous settlement agreement. The remaining nine pages are copies of the first page of nine
separate orders for writ of sequestration—each writ addressing a separate vehicle.
      Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Issues Presented,
       •   Statement of Facts,
       •   Summary of the Argument,
       •   Argument,
       •   Prayer, or
       •   Appendix (that complies with the Rules).
See id. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The two paragraphs of the brief that could be construed as a statement of facts recite
           alleged facts and complaints, but the brief does not state how the trial court erred and
           on what legal basis this court should reverse the trial court’s judgment. Contra id.
           (“The brief must contain a clear and concise argument for the contentions made
           . . . .”).
       •   The brief does not recite the standard of review; it does not contain an index of
           authorities, and it contains no citations to rules or statutes, or any references to case
           law. Contra id. (requiring “appropriate citations to authorities”).
       •   With respect to the attached first pages of the nine writ of sequestration orders, “[t]he
           attachment of documents as exhibits or appendices to briefs is not formal inclusion in
           the record on appeal and, therefore, the documents cannot be considered.” Bencon
           Mgmt. & Gen. Contracting, Inc. v. Boyer, Inc., 178 S.W.3d 198, 210 (Tex. App.—
           Houston [14th Dist.] 2005, no pet.); accord Mauldin v. Clements, 428 S.W.3d 247,
           262 n.3 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (noting that “documents
           attached to briefs are not part of the record of the case and cannot be considered”).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Jasmine Kemp to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct
all of the violations listed above and fully comply with the applicable rules. See, e.g., id. R.
9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court